

	

		II

		109th CONGRESS

		1st Session

		S. 1837

		IN THE SENATE OF THE UNITED STATES

		

			October 6, 2005

			Mr. Reed introduced the

			 following bill; which was read twice and referred to the

			 Committee on Commerce, Science, and

			 Transportation

		

		A BILL

		To amend the Magnuson-Stevens Fishery Conservation and

		  Management Act to add Rhode Island to the Mid-Atlantic Fishery Management

		  Council.

	

	

		1.Short titleThis Act may be cited as the

			 Rhode Island Fishermen's Fairness

			 Act.

		2.Addition of Rhode

			 Island to the Mid-Atlantic Fishery Management CouncilSection 302(a)(1)(B) of the Magnuson-Stevens

			 Fishery Conservation and Management Act (16 U.S.C. 1852(a)(1)(B))

			 is amended—

			(1)by inserting

			 Rhode Island, after States of;

			(2)by inserting

			 Rhode Island, after except North

			 Carolina,;

			(3)by striking

			 21 and inserting 23; and

			(4)by striking

			 13 and inserting 14.

			

